Citation Nr: 1810902	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for thyroid cancer, to include as a result of exposure to ionizing radiation.

3. Entitlement to service connection for kidney stones, to include as secondary to thyroid cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

This appeal originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In December 2015, the Board remanded the Veteran's appeal for additional evidentiary development.

As a result of development, the Veteran's claim of entitlement to service connection for a left knee disorder was granted and evaluated as 10 percent disabling, effective September 6, 2011. Therefore, it is no longer for appellate review. The remaining issues listed on the title page have since been returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
 



FINDINGS OF FACT

1. The Veteran does not have bilateral hearing loss disability for VA purposes that is related to active service.

2. The Veteran is not considered a radiation-exposed veteran.

3. The preponderance of the evidence is against a finding that the Veteran's currently diagnosed thyroid cancer originated in service or is otherwise etiologically related to any incident in service, to include exposure to ionizing radiation.

4. The preponderance of the evidence is against a finding that the Veteran's currently diagnosed kidney stones had an onset in service, or are otherwise related to active service or to a service-connected disability.


CONCLUSION OF LAW

1. The criteria for establishing service connection for a bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for establishing service connection for thyroid cancer, to include as a result of exposure to ionizing radiation, have not been met. 38 U.S.C. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).

3. The criteria for establishing entitlement to service connection for kidney stones, to include as secondary to thyroid cancer, have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017).

Pursuant to the Board's December 2015 remand, the AOJ obtained outstanding records and provided the Veteran with appropriate VA examinations which were responsive to the questions asked of the examiner. The AOJ then issued a supplemental statement of the case in October 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, for Veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. These include sensorineural hearing loss and calculi of the kidney (kidney stones). 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309. Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown in service, subsequent manifestations of the same chronic disease are generally service-connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1339-40 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C. § 5107. VA shall consider all information and lay and medical evidence of record in a case. If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, it will be denied. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54). If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant. Gilbert, 1 Vet. App. at 53-54.

Bilateral hearing loss

The Veteran seeks entitlement to service connection for bilateral hearing loss. Essentially, he contends that he was exposed to hazardous noise, which in turn caused his claimed bilateral hearing loss. 

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's service treatment records list his military occupation specialty as a material storage and distribution craftsman. The Veteran's audiological records reveal either normal results or no significant threshold shifts during service. Nevertheless, in service noise exposure has been conceded, and he is currently service-connected for tinnitus (evaluated as 10 percent disabling).

The Board notes that the Veteran has received some VA treatment for his claimed bilateral hearing loss.

The Veteran was afforded a VA audiological examination in November 2011. Audiometric testing revealed the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
15
20
15
20
25
Right
20
15
20
15
25

Additionally, Maryland CNC Speech Discrimination testing yielded scores of 98 percent, bilaterally.

The above audiometric testing fails to reveal a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385. The Veteran does not have 3 readings over 26 decibels in the ranges of 500-4000 Hertz. Moreover, he does not have any reading of 40 or more and his speech discrimination scores are 100 percent.

In September 2015, the Veteran testified to the effect that his hearing loss has worsened and that the previous VA examination was inaccurate.

Pursuant to the Board's December 2015 remand, the Veteran underwent another VA audiological examination in September 2017. Audiometric testing revealed the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
20
15
10
15
30
Right
20
15
0
15 
15

Additionally, Maryland CNC Speech Discrimination testing yielded scores of 98 percent for the right ear and 96 percent for the left ear.

Again, the above audiometric testing fails to reveal a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385. The Veteran does not have 3 readings over 26 decibels in the ranges of 500-4000 Hertz. Moreover, he does not have any reading of 40 or more and his speech discrimination scores are 98 percent for the right ear and 96 percent for the left ear.

Nevertheless, the VA examiner opined that it is less likely than not that that the Veteran's hearing loss is due to military noise exposure. The examiner provided the following rationale:

The Veteran's hearing loss is less than likely due to military noise exposure or to otitis media that occurred in service, August 1985, since there was no hearing loss present on hearing tests done on November 9, 2011, which is after separation. It is more likely that the hearing loss is related to age and/or noise exposure since service, more specifically, since 2011.

The Veteran is competent to report on matters observed or within his personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as a layperson not shown to possess any pertinent medical training or expertise, the Veteran is not competent to render an opinion on the etiology or diagnosis of any bilateral hearing loss disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis). Thus, the Veteran's opinion that his current hearing problems are a result of military noise exposure is not a competent medical opinion and it cannot be assigned any probative weight. Rather, the medical findings and opinions of a trained medical professional warrants greater probative weight than the Veteran's lay contentions. The Board reiterates that no medical professional, VA or otherwise, has determined that the Veteran has a bilateral hearing loss disability for VA purposes.

In light of the above, there is no bilateral hearing loss disability that can be service-connected and the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Thyroid cancer

The Veteran seeks entitlement to service connection for thyroid cancer, to include as a result of exposure to ionizing radiation. Essentially, he claims that he was exposed to radiation while transporting radioactive materials into and around storage warehouses. 

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. See Davis v. Brown, 10 Vet. App. 209, 211 (1997). The three different methods are as follows: (1) under 38 C.F.R. § 3.309(d) if the veteran is radiation-exposed and diagnosed with one of the 15 types of cancer that are presumptively service connected; (2) under 38 C.F.R. § 3.311(b) if the veteran is diagnosed with a radiogenic disease and certain conditions are met, or (3) by establishing the elements for direct service connection. See Id.  

First, there are certain types of cancer, including thyroid cancer, which can be presumptively service connected for radiation-exposed Veterans. 38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d). A radiation-exposed veteran is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity. Radiation-risk activity is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. Radiation-risk activity also includes certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska if, during such service, the veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow, or Cannikin underground nuclear tests; or service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000. See 38 C.F.R. § 3.309 (d)(3)(ii). 

Although the Veteran worked in material storage and claims that he sometimes wore a dosimeter badge, his personnel records do not indicate that he was ever exposed to ionizing radiation in the performance of duty. The evidence does not show, and the Veteran has not asserted that he participated in a radiation-risk activity as defined by the regulations. Therefore, he is not a radiation-exposed veteran and the presumptive provisions of section 1112(c) and 38 C.F.R. § 3.309 (d) are not applicable in this case. See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Second, radiogenic diseases will be service connected provided certain processing conditions are met. 38 C.F.R. §§ 3.303 (d), 3.311. Pursuant to 38 C.F.R. § 3.311, when it is determined that: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations, a request for available records concerning the veteran's exposure to radiation will be made and the case will be referred to the Under Secretary for Health for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service. 38 U.S.C. § 501 (2012); 38 C.F.R. § 3.311(b). The term radiogenic disease means a disease that may be induced by ionizing radiation and includes thyroid cancer. 38 C.F.R. §§ 3.311(b). The diseases listed in 38 C.F.R. 3.309(d), including thyroid cancer, are diseases in which the VA has determined that a positive association with radiation exposure exists. For cancer, the disease must have manifested five years or more after exposure. 38 C.F.R. § 3.311(b)(5). This section does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes. Medical opinions are ultimately the criteria upon which service connection rests under this regulation.

Pursuant to the Board's December 2015 remand, the RO contacted appropriate sources, including the U.S. Air Force, to determine whether the Veteran participated in a radiation-risk activity during his active duty service. In August 2017, a response was received which stated that no external or internal radiation exposure data for the Veteran was found. 

Given the official findings above, obtained pursuant to certain processing conditions involving radiogenic diseases, the Board finds that service connection for thyroid cancer is not warranted with application of the provisions of 38 C.F.R. § 3.311 alone. See Ramey v. Brown, 120 F.3d 1239, 1245 (Fed. Cir. 1997).

Lastly, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44   (Fed. Cir. 1994). VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but also must determine whether the disability was otherwise the result of active service. In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

The Board acknowledges that a private report from August 2003 shows a diagnosis of bladder tumor, moderately differentiated transitional cell carcinoma. Additional treatment reports from December 2012 reveal a diagnosis of parathyroid adenoma. In May 2016, the Veteran's private provider, Dr. D. Wynn, stated that thyroid cancer risk is increased in patients who smoke, have family members with thyroid cancer, have a history of exposure to nuclear radiation, or a history of exposure to high doses of radiation in general. Dr. D. Wynn also stated that the Veteran reported a history of exposure to radiation in the military.

With respect to a nexus or connection between the Veteran's thyroid cancer and active duty service, the evidence of record includes the Veteran's statements and Dr. D. Wynn's private medical opinion. The Veteran contends that his thyroid cancer was incurred in or aggravated by radiation exposure during military service. To the extent the Veteran himself has opined that his thyroid cancer began in service the Board finds that opinion on the etiology of thyroid cancer is more suited to the realm of medical, rather than lay expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The evidence of record does not indicate that the Veteran has had any  specialized education, training, or experience in determining the etiology of thyroid cancer. Thus, the Board finds that the Veteran's assertions are not competent evidence of a nexus between in service radiation exposure and his currently diagnosed thyroid cancer. See King v. Shinseki, 700 F.3d 1339, 1344   (Fed. Cir. 2012).

In weighing the evidence the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another. Evans v. West, 12 Vet. App. 22, 31 (1998). The Board may favor the opinion of one competent medical expert over that of another provided the reasons for that determination are stated. Winsett v. West, 11 Vet. App. 420-25 (1998). 

The Board assigns little probative value to Dr. D. Wynn's private medical opinion because it was based on the physician's limited knowledge regarding the Veteran's actual radiation exposure and there is no indication that he had fully reviewed the Veteran's electronic claims file. Additionally, the opinion is speculative as evidenced by his statement that radiation "can increase the risk of developing thyroid cancer." Therefore, this private medical opinion is afforded little probative value. Further, there is no probative or competent evidence to suggest that the Veteran was exposed to radiation in service.

Importantly, the Veteran's thyroid cancer was not diagnosed until at least 2005. Here, the probative evidence of record fails to establish a nexus between the Veteran's thyroid cancer and an in service injury, disease, or event. 

Accordingly, direct service connection is not warranted as the most probative evidence shows that the Veteran's thyroid cancer is not related to his active service. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Kidney stones

The Veteran seeks entitlement to service connection for kidney stones, to include as secondary to thyroid cancer. 

The Board observes that the Veteran's service records denote some treatment for hematuria in December 1980, but are otherwise silent as to any treatment for kidney stones.

The Board further observes that the Veteran has received both VA and private treatment for his condition. Notably, a December 2012 report from the Veteran's private provider, Dr. J. Wendelken, stated that he has been treating the Veteran since 2003 and that the Veteran has a history of recurrent kidney stones. Dr. J. Wendelken suggested that the Veteran's diagnosis of a parathyroid adenoma "was felt to be the main cause of [the Veteran's] kidney stone condition." 

At the Veteran's September 2015 hearing, he testified that the incident of hematuria in 1980 was actually the first time he passed a kidney stone. The Veteran stated that the doctors treating him at that time provided an incorrect diagnosis. He also stated that he continued to suffer from kidney stones in service and was frequently in severe pain. 

Pursuant to the Board's December 2015 remand, the Veteran underwent a VA examination in September 2017. Upon examination, the Veteran was diagnosed with nephrolithiasis (kidney stones) and status post parathyroid cancer. The Veteran reported that he gets frequent kidney stones because of his parathyroid cancer condition. The examiner opined that the Veteran's kidney stones are less likely than not (less than 50 percent probability) incurred in or caused by service. The examiner provided the following rationale: 

The claims file shows objective evidence of a current and ongoing chronic condition with treatment of kidney stones. The claims file shows objective evidence of an acute episode of hematuria in 1980 while in the service. [The Veteran] gives subjective evidence that he was told by the doctor he passed a kidney stone. There is no objective evidence in the medical record to support this statement. Review of the claims file does not show objective evidence of an acute or chronic condition of kidney stones or parathyroid cancer while in the service. It is as likely as not that the Veteran's kidney stone condition was caused or aggravated by the patient's history of parathyroid cancer which was diagnosed decades after the incident of hematuria, post service separation. Nexus cannot be established.

The Board observes that there are no medical records, opinions, or other evidence of record that tie his kidney stone condition to his active service. There is also no evidence to show kidney stones onset with one year of his separation from service. Instead, they appear to have started sometime around 2003, which is over 10 years after he was discharged. See 38 C.F.R. §§ 3.307, 3.309.

Medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The September 2017 VA examiner's opinion clearly detailed the Veteran's complaints and provided a thorough rationale explaining her opinion that the Veteran's kidney stones were not incurred in service. Further, the examiner stated that the kidney stones were instead likely related to parathyroid cancer, which was diagnosed many years after the sole hematuria complaint in 1980. The Board finds this VA opinion both credible and probative. The Board notes that Dr. J. Wendelken's private report from December 2012 supports this conclusion as well. 

The Board must also consider the Veteran's own opinion that his kidney stones are either caused by service or aggravated by his thyroid cancer. In this case, the Board does not find him competent to provide an opinion regarding his claim for secondary service connection as this question is of the type that the courts have found to be beyond the competence of lay witnesses. Indeed, as discussed above, his claim of entitlement to service connection for thyroid cancer is denied and secondary service connection is not possible for it. Regardless, lay statements may be competent to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.

For the above reasons, the Veteran's claim of entitlement to service connection kidney stones, to include as secondary to thyroid cancer is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for thyroid cancer, to include as a result of exposure to ionizing radiation is denied.

Entitlement to service connection for kidney stones, to include as secondary to thyroid cancer is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


